Citation Nr: 1118334	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  09-50 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for bipolar disorder.


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1992 to April 1994.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.
REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) redefined the obligations of VA with respect to the duty to assist and included an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010).  The law particularly required VA to obtain any relevant records held by any Federal department or agency.  38 U.S.C.A. § 5103A(b)(3), (c)(3) (West 2002 & Supp. 2010).

The Veteran's claims file contains a November 2008 decision from the Social Security Administration (SSA) indicating that the Veteran was found to be disabled as of April 2007.  The SSA decision indicates that the Veteran's severe impairments were bipolar and personality disorders.  The underlying records from SSA are not in evidence.  The VCAA requires that VA obtain the SSA records, unless it is reasonably certain and documented that such records do not exist or that further efforts to obtain those records would be futile.  38 U.S.C.A. § 5103A(b)(3).

Accordingly, the case is REMANDED for the following action:

1. Request a copy of the records which were the basis of SSA's determination that the Veteran is disabled under SSA criteria, to include medical and examination reports.

2.  Thereafter, readjudicate the Veteran's claim of service connection for bipolar disorder.  If the benefits sought on appeal remain denied, the Veteran should be provided with a Supplemental Statement of the Case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of th1e Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

